           Case 1:19-cv-11662-LTS Document 35 Filed 10/15/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS


RUBEN A. LUNA, Individually and on Behalf )   No. 1:19-cv-11662-LTS
of All Others Similarly Situated,         )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )
        vs.                               )
                                          )
CARBONITE, INC., et al.,                  )
                                          )
                              Defendants.
                                          )
                                          )
WILLIAM FENG, Individually and on Behalf )    No. 1:19-cv-11808-LTS
of All Others Similarly Situated,         )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )
        vs.                               )
                                          )
CARBONITE, INC., et al.,                  )
                                          )
                              Defendants.
                                          )
                                          )


          MEMORANDUM OF LAW IN OPPOSITION TO COMPETING LEAD
                         PLAINTIFF MOTIONS




4831-3662-4809.v1
           Case 1:19-cv-11662-LTS Document 35 Filed 10/15/19 Page 2 of 6



I.      PRELIMINARY STATEMENT

        Of the five competing motions filed by putative class members seeking appointment as lead

plaintiff, only the Construction Industry and Laborers Joint Pension Trust’s (“Pension Trust”)

motion remains.1 Moreover, pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”), the Pension Trust is the “most adequate plaintiff.” 15 U.S.C. §78u-4(a)(3)(B).

        Indeed, the Pension Trust possesses the largest financial interest in the relief sought by the

class, and also satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure. The

Pension Trust has also selected counsel experienced in prosecuting securities class actions, Robbins

Geller Rudman & Dowd LLP. By contrast, none of the competing movants satisfy the PSLRA’s

requirements because they did not suffer the largest loss, nor can they rebut the presumption in the

Pension Trust’s favor.

        Accordingly, because the competing movants cannot trigger the presumption and cannot

rebut it, the Pension Trust is entitled to the PSLRA’s “most adequate plaintiff” presumption and

should be appointed as Lead Plaintiff and its choice of Lead Counsel should be approved. The

competing motions should be denied.

II.     ARGUMENT

        In determining the “most adequate plaintiff,” the PSLRA provides that:



1
        The competing motions were filed by: (1) the Pension Trust (ECF No. 10); (2) Camelot
Event Driven Fund, A Series of Frank Funds Trust (“Camelot”) (ECF No. 13); (3) Tom Johnatan Or-
Paz (ECF No. 7); (4) Peoria Police Pension Fund (“Peoria Police”) (ECF No. 20); and (5) Peter Wu
(ECF No. 17). On October 3, 2019, Peter Wu filed a notice of non-opposition, acknowledging that
he “does not have the largest financial interest” in the two related above-captioned actions (the
“Related Actions”). ECF No. 29 at 2. Similarly, on October 7, 2019, Tom Johnatan Or-Paz filed a
withdrawal of his motion, which was ordered by the Court on October 10, 2019. ECF Nos. 31 at 2;
32. Finally, on October 15, 2019, Camelot filed a notice of non-opposition and Peoria Police filed a
notice acknowledging that “it does not have the largest financial interest in this case.” ECF Nos. 33;
34 at 2. All of the movants agree that the Related Actions should be consolidated.

                                                -1-
4831-3662-4809.v1
             Case 1:19-cv-11662-LTS Document 35 Filed 10/15/19 Page 3 of 6



        [T]he court shall adopt a presumption that the most adequate plaintiff in any private
        action arising under this [Act] is the person or group of persons that –

        (aa) has either filed the complaint or made a motion in response to a notice . . . ;

        (bb) in the determination of the court, has the largest financial interest in the relief
        sought by the class; and

        (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
        Procedure.

15 U.S.C. §78u-4(a)(3)(B)(iii). “This presumption may be rebutted with proof by a member of the

purported class that the person identified as the most adequate plaintiff either will not fairly and

adequately represent the class or is subject to unique defenses.” Local No. 8 IBEW Ret. Plan v.

Vertex Pharm. Inc., 52 F. Supp. 3d 337, 340 (D. Mass. 2014) (emphasis added) (citing 15 U.S.C.

§78u–4(a)(3)(B)(iii)(II)).

        As demonstrated herein, the Pension Trust is the presumptively “most adequate plaintiff”

because it is the movant that has the largest financial interest and also satisfies the requirements of

Rule 23.

        A.          The Competing Movants Cannot Trigger the PSLRA “Most Adequate
                    Plaintiff” Presumption

        “The PSLRA does not provide any method for determining the ‘largest financial interest.’”

Leech v. Brooks Automation, Inc., No. 06-11068-RWZ, 2006 WL 3690736, at *2 (D. Mass. Dec. 13,

2006) (citation omitted). “To determine the largest financial interest, ‘[m]any courts . . . have

considered “(1) the number of shares purchased during the class period; (2) the number of net shares

purchased during the class period; (3) the total net funds expended during the class period; and (4)

the approximate losses suffered during the class period.”’” Bowers v. Tesaro Inc., No. 18-cv-10086-

ADB, 2018 WL 2089358, at *1 (D. Mass. May 4, 2018) (citation omitted).                    Importantly,

“[a]pproximate loss is generally considered ‘the most important factor.’” Id. (citation omitted).


                                                 -2-
4831-3662-4809.v1
           Case 1:19-cv-11662-LTS Document 35 Filed 10/15/19 Page 4 of 6



        Under any of these factors, including the most important factor (loss), the Pension Trust

suffered the greatest financial interest in the relief sought by the class:

                      SHARES          NET SHARES               NET FUNDS                  LOSS
 MOVANT             PURCHASED         PURCHASED                EXPENDED                 SUFFERED
Pension Trust            14,025              14,025                 $359,323                $148,338
Camelot                  10,000              10,000                 $241,000                 $90,566
                                        (sold 100 options)   (received $9,000 from    (received $9,000 from
                                                               selling 100 options)     selling 100 options)
Peoria Police               3,700                  3,700                 $94,800                  $39,140

        Pursuant to the PSLRA’s sequential process, having identified the Pension Trust as the

movant with the largest financial interest, the Court proceeds by assessing whether the Pension Trust

“otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C.

§78u-4(a)(3)(B)(iii)(I)(cc). “In deciding a motion to serve as lead plaintiff, a court need only make

findings as to the typicality and adequacy of the proposed lead plaintiff . . . . Those findings need

only be ‘preliminary.’” Local No. 8, 52 F. Supp. 3d at 341 (citation omitted). The Pension Trust

satisfies both the typicality and adequacy requirements of Rule 23, thereby justifying its appointment

as lead plaintiff. See ECF No. 11 at 6-8.

        The Pension Trust meets Rule 23’s typicality requirement because its claims “arise from the

same course of events and involve the same legal theory as to the claims of the rest of the class,”

namely, it: (1) purchased Carbonite, Inc. securities during the Class Period; (2) purchased Carbonite

securities in reliance upon the allegedly materially false and misleading statements issued by

defendants; and (3) suffered damages thereby. Local No. 8, 52 F. Supp. 3d at 341; ECF No. 11 at 7.

Likewise, the Pension Trust meets Rule 23’s adequacy requirement because its interests in the

Related Actions are clearly aligned with the interests of the other members of the class, and there is

no evidence of any antagonism between the Pension Trust and the other class members. Local No.

8, 52 F. Supp. 3d at 341; ECF No. 11 at 7. Indeed, the Pension Trust – as a sophisticated


                                                  -3-
4831-3662-4809.v1
           Case 1:19-cv-11662-LTS Document 35 Filed 10/15/19 Page 5 of 6



institutional investor – is the preferred lead plaintiff candidate pursuant to the PSLRA. Leech, 2006

WL 3690736, at *3 (“courts have recognized that the PSLRA favors the selection of large

institutional investors as lead plaintiff”). The Pension Trust has also taken the significant step of

retaining competent and experienced counsel to prosecute the claims alleged in the complaints, thus

demonstrating that it will protect the interests of the class. See ECF No. 11 at 8-9. Thus, the

Pension Trust has triggered the PSLRA’s “most adequate plaintiff” presumption.

        To rebut the strong presumption in favor of appointing the Pension Trust as lead plaintiff, the

PSLRA requires “proof” that the Pension Trust “will not fairly and adequately protect the interests of

the class; or . . . is subject to unique defenses that render it incapable of adequately representing the

class.” See 15 U.S.C. §78u-4(a)(3)(B)(iii)(II).2 Here, the competing movants cannot offer any such

proof. Accordingly, the Court should grant the Pension Trust’s lead plaintiff motion and deny the

competing motions.

III.    CONCLUSION

        None of the competing movants possess the largest financial interest. Nor can any competing

movant prove that the Pension Trust is either inadequate or subject to unique defenses.

Consequently, none of the competing movants can trigger the PSLRA’s most adequate plaintiff

presumption. As such, each of the competing motions should be denied.




2
        If any of the remaining competing movants oppose the Pension Trust’s motion, the Pension
Trust respectfully reserves the right to seek leave of Court to reply to any arguments raised.

                                                  -4-
4831-3662-4809.v1
           Case 1:19-cv-11662-LTS Document 35 Filed 10/15/19 Page 6 of 6




DATED: October 15, 2019                    Respectfully submitted,

                                           HUTCHINGS BARSAMIAN MANDELCORN, LLP
                                           THEODORE M. HESS-MAHAN, BBO #557109


                                                       /s/ Theodore M. Hess-Mahan
                                                      THEODORE M. HESS-MAHAN

                                           110 Cedar Street, Suite 250
                                           Wellesley Hills, MA 02481
                                           Telephone: 781/431-2231
                                           781/431-8726 (fax)
                                           thess-mahan@hutchingsbarsamian.com

                                           Local Counsel

                                           ROBBINS GELLER RUDMAN
                                             & DOWD LLP
                                           SAMUEL H. RUDMAN
                                           DAVID A. ROSENFELD
                                           VINCENT M. SERRA
                                           58 South Service Road, Suite 200
                                           Melville, NY 11747
                                           Telephone: 631/367-7100
                                           631/367-1173 (fax)
                                           srudman@rgrdlaw.com
                                           drosenfeld@rgrdlaw.com
                                           vserra@rgrdlaw.com

                                           [Proposed] Lead Counsel for [Proposed] Lead Plaintiff

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document(s) filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non registered participants on October 15,
2019.

                                              /s/Theodore M. Hess-Mahan
                                              Theodore M. Hess-Mahan



                                                -5-
4831-3662-4809.v1
